Case 4:19-cv-00226 Document 442 Filed on 03/22/21 in TXSD Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

United States Cc
‘Ourt
Southern District of Texas
FILED

TN wan 22 20

202103

 

 

 

 

 

 

 

 

 

 

 

Devin Paul Cole Nathan Ochsner, @laaRat OB OURT
02145549 Harris County Jail P.O. BOX 61010
1200 Baker St HOUSTON, TEXAS 77208

Houston, TX US 77002

http://www.txs.uscourts. gov

 

Date: Tuesday, March 16, 2021
Case Number: 4:19-cv-00226
Document Number: 430-:(1 page)
Notice Number: 20210316-24
Notice: The attached order has been entered.

 
 

CLERK
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
POST OFFICE BOX 61010
HOUSTON, TEXAS 77208

OFFICIAL BUSINESS

RETURN TO SENDER
NO LONGER IN CUSTODY OF
HARRIS COUNTY SHERIFF’S
OFFICE oo

 

 

 

 

= US. POSTAG
So
c ZIP 77002 |
she 02 1W
. 0001374615
United States Courts
Southern District of Texas
FILEN
MAR 2 2 2021
Nathan Ochsner, Clerk of Court
7 - »
| -R-T-8- 50000202071" 88 ESTE

RETURN TO SENDER
UNRBLE TO FORWARD
UNABLE TO FORWARD
“RETURN * TOUSENRER

[Mt daMb AM allt Toth Bab elt
